Title: To George Washington from Pennsylvania Subaltern Officers, 15 September 1778
From: Pennsylvania Subaltern Officers
To: Washington, George


          White Plains, 15 September 1778. Apply for redress from “an unprecedented & illegal mode of promotting Officers, under the Rank of Field, which has shewn it self in the late Arrangment . . . .
          “Your Excellency was pleased to issue in Orders, that Officers were to rise Regimentally to the rank of Captains &c. unless in Cases of extraordinary Merit, Greater Security we can never have for our Rank, nor never thought it more safe—But in the late Arrangment we find Officers promotted & drafted from the 4th &c. to the 2d, 6th, 9th & 10th &c. Regiments to the great Injury of these Cores.
          “Your Excellency will therefore excuse us in remonstrating against these proceedings as unprecedented & illegal. And we pray your Excellency would order these Officers to be withdrawn from those Regiments & to wait untill Vacancies shall happen for them in their own or in the Field & that our Promotion may go on Regimentally, agreeable to the rules laid down in Orders; that we may have it in Our power to do those Services to our Country with honour, we would wish to do.
          “If this Arrangement, in favour of these Gentlemen in preference to us, has taken place in Consequence of any supposed superior Merit—May it please your Excellency to grant us a Board of Field Officers or Captains or of both that we may hear their Claims, and if it appears from these and from the Determination of the Board that they are 
            
            
            
            entitled to their Rank & Rises in our Regiments. We will then submit to it with pleasure.”
        